Title: Thomas Jefferson to Constantine S. Rafinesque, 7 November 1819
From: Jefferson, Thomas
To: Rafinesque, Constantine Samuel


					
						Sir
						
							Monticello
							Nov. 7. 19.
						
					
					A long and severe illness, from which I am but now recovering must apologise for this late acknolegement of your letter of Sep. 16. recieved on the 6th of Oct. the Visitors of the University having determined to employ all their funds in providing for the accomodation of Professors and students until these are compleated, there is of course an entire suspension of the appointment of professors. when the University can be opened is quite uncertain, but surely not till the year after the next. I will take care to lay your letter before the board in due time, and have no doubt it will command all the consideration which your well known qualifications entitle it to. accept my salutations of esteem & respect.
					
						
							Th: Jefferson
						
					
				